Citation Nr: 0909365	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  04-40 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as post-traumatic stress 
disorder (PTSD) and anxiety.

2.  Entitlement to service connection for a skin disorder, 
claimed as neurodermatitis.  

3.  Entitlement to an initial compensable rating for 
rhinitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1979 to July 
1983.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The Veteran was scheduled for a Travel Board hearing at the 
RO in January 2009, but she failed to appear and did not 
offer any explanation for her absence.  Accordingly, her 
request for a hearing is considered withdrawn and the Board 
may proceed to adjudicate the claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the rating action on appeal, the RO denied the claims of 
service connection noted on the title page and granted 
service connection and assigned a noncompensable rating for 
rhinitis.  The Veteran submitted a notice of disagreement 
(NOD) in which she specifically referred to "PTSD/Anxiety" 
and "Neuro Dermatitis."  She made no reference to the 
rhinitis.  The RO issued a statement of the case (SOC) and 
included all of the issues addressed in the July 2003 rating 
decision.  On her Substantive Appeal, submitted in November 
2004, the Veteran again specifically noted that she was 
disagreeing with the denial of service connection for PTSD 
and neurodermatitis.  She did not check either box in Block 
9; noting whether she was appealing all issues addressed in 
the SOC or limiting her appeal.  

The RO issued a supplemental statement of the case (SSOC) in 
December 2007 addressing all three issues.  The Veteran 
underwent a VA Ear, Nose and Throat examination in January 
2008, after which the RO issued an SSOC in June 2003, denying 
an increased rating for the service-connected rhinitis.  

An appeal consists of a timely NOD in writing and after an 
SOC has been furnished, a timely Substantive Appeal.  
38 C.F.R. § 20.200 (2008).  It is unclear whether the Board 
has jurisdiction of the claim for increased rating for the 
rhinitis, as the Veteran did not file an NOD and it would 
appear from her very specific statements that she was not 
disagreeing with the assigned rating.  Nevertheless, the RO 
continued to adjudicate the claim and in fact undertook to 
have the Veteran examined.  On remand, the AMC/RO should 
clarify whether the Board has jurisdiction and specifically 
note what documents are considered the NOD and Substantive 
Appeal.

The RO's handling of the appeal has resulted in another 
procedural problem which needs to be addressed.  The January 
2008 VA examination included the examiner's statement that 
the "VA established diagnosis of ALLERGIC/VASOMOTOR 
RHINITIS, the diagnosis is changed to Sane with Sinusitis."  
The stated reasons were that there were subjective complaints 
of sinusitis and objectively, a normal nasal examination; 
there were no findings of bacterial rhinitis.  

The repercussion upon a current rating of service connection 
when change is made of a previously assigned diagnosis or 
etiology must be kept in mind.  38 C.F.R. § 4.13.  The RO 
gave no consideration to that change in the June 2008 SSOC 
and did not even refer to it.  The change in diagnosis would 
appear to raise an inextricably intertwined claim of service 
connection for sinusitis, which the RO has not adjudicated.  
Harris v. Derwinski, 1 Vet. App. 180 (1991). 

As for the claimed neurodermatitis, the Veteran contends it 
is related to an acquired psychiatric disorder resulting from 
her experiences in service.  Service treatment records show 
that she was treated for skin disorders in service which were 
diagnosed as eczema and neurodermatitis.  Current medical 
records indicate that she continues to receive treatment for 
a skin disorder; however, there is no medical opinion of 
record as to whether her current condition is related to the 
symptoms she experienced in service.  

In addition, the evidence indicates that the Veteran has been 
treated for psychiatric symptoms since at least 2001.  In 
outpatient treatment records, she has been variously 
diagnosed with depression, anxiety disorder, and adjustment 
disorder.  The Veteran contends that her psychiatric 
disorders arise from incidents of sexual and racial 
harassment she experienced in service.   

Where there is competent evidence of a current disability and 
evidence indicating an association between that disability 
and the Veteran's active service, a medical nexus opinion is 
necessary to make a decision on her claim for service 
connection.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  
The evidence establishes that the Veteran currently has a 
psychiatric disorder and a skin disorder which may be related 
to her service.  However, no VA examination has been provided 
to assess these conditions.  On remand, the Veteran should 
receive thorough examinations to determine the nature and 
etiology of her current disorders.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record 
to clarify whether the Board has 
jurisdiction of the claim for an 
initial compensable rating for 
rhinitis.  The AMC/RO should 
specifically state which documents were 
accepted as the NOD and Substantive 
Appeal with regard to the initial 
rating.  If it is determined that the 
Board does not have jurisdiction of 
that claim, the AMC/RO should so state.  

2.  The AMC/RO should adjudicate a 
claim of service connection for 
sinusitis, to include undertaking all 
appropriate action with regard to the 
duties to notify and assist.


3.  Schedule the Veteran for a VA 
psychiatric examination to determine 
the current nature and likely etiology 
of any diagnosed psychiatric condition.  
The claims file must be made available 
to the examiner for review in 
connection with the examination.  Based 
on the examination and review of the 
record, the examiner must provide the 
following:

For any psychiatric disorder diagnosed, 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent or 
more likelihood) that the disorder began 
in or was caused by the Veteran's 
service.

A rationale for each opinion should be 
set forth in the report provided.

4.  Thereafter, schedule the Veteran for 
an appropriate VA examination to 
determine the nature and etiology of any 
diagnosed skin disorder.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  Based on the examination 
and review of the record, the examiner 
must provide the following:

For any skin disorder diagnosed, provide 
an opinion as to whether it is at least 
as likely as not (a 50 percent or more 
likelihood) that the disorder began in or 
was caused by the Veteran's service, to 
include as a consequence of any 
psychiatric disability.

A rationale for each opinion should be 
set forth in the report provided.

5.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the Veteran and her representative 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



